IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,047-01


                     EX PARTE DAVID ALEXANDER MAYO, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 142410201010 IN THE 230TH DISTRICT COURT
                             FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

methylenedioxy methamphetamine (“MDMA”) in an amount of one to four grams and was

sentenced to 180 days’ imprisonment. He did not appeal his conviction.

        Applicant contends that newly discovered laboratory analysis in this case reflects that he did

not possess any MDMA.

        Applicant’s claim is supported by the habeas record. Applicant is entitled to relief. Ex parte
                                                                                                  2

Mable, ___ S.W.3d ___, No. WR-81,358-01(Tex. Crim. App. Sept. 17, 2014).

       Relief is granted. The judgment in Cause No. 142410201010 in the 230th District Court of

Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County

to answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 19, 2014
Do not publish